Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-7 are objected to because of the following informalities:  
In claim 6, line 3, it appears Applicant intended “the vehicle operator” to read --an operator of the vehicle--
In claim 7, line 2, it appears Applicant intended “the vehicle operator” to read --an operator of the vehicle--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yegin et al. (US PGPub. No. 2006/0222120). 
Regarding claim 1, Yegin discloses a method of controlling an automotive vehicle [11], comprising: providing the automotive vehicle with at least one tire (Figure 1A), at least one sensor 
Regarding claim 2, Yegin discloses the method of claim 1, wherein the at least one sensor includes a first sensor configured to generate first sensor data and a second sensor configured to generate second sensor data, and the first sensor is a vehicle speed sensor configured to generate vehicle speed data (¶0057-0058, ¶0060) and the second sensor is a tire pressure sensor configured to generate tire pressure data (¶0053).
Regarding claim 3, Yegin discloses the method of claim 2, wherein the first condition is satisfied when the tire pressure data indicates that a tire pressure of the at least one tire is below a predetermined threshold (¶0033).
Regarding claim 6, Yegin discloses the method of claim 2 further comprising, in response to the second condition not being satisfied, generating, by the controller, a second control signal to control the notification system to generate a low tire pressure notification to the vehicle operator (¶0033). 
Regarding claim 7, Yegin discloses the method of claim 2, wherein the first control signal controls the notification system to generate the notification notifying the vehicle operator of a detected foreign object in the at least one tire (¶0033). Examiner notes that foreign objects in a tire are a well-known cause of a detected low tire pressure. 

Regarding claim 9, Yegin discloses the method of claim 8, wherein the at least one sensor includes a first sensor configured to generate first sensor data and the first sensor is a vehicle speed sensor configured to generate vehicle speed data (¶0057-0058, ¶0060).
Regarding claim 12, Yegin discloses the method of claim 8, wherein the first control signal controls the notification system to generate the notification indicative of a detected foreign object in the at least one tire (¶0033). Examiner notes that foreign objects in a tire are a well-known cause of a detected low tire pressure. 
Regarding claim 13, Yegin discloses a system for detecting a foreign object embedded in a tire tread, comprising: at least one sensor configured to detect a vehicle operating characteristic (¶0053, ¶0057-0058, ¶0060); a receiver [12] configured to receive AM signals (¶0030-0031); a notification system [28] (¶0033); and a controller [26] in electronic communication with the at least one sensor, the receiver, and the notification system, the controller configured to receive sensor data from the at least one sensor and AM signal data from the receiver (¶0033-0034); analyze the sensor data and the AM signal data by comparing the AM signal data to vehicle speed data over a predetermined time period 
Regarding claim 14, Yegin discloses the system of claim 13, wherein the controller is further configured to determine whether a second condition is satisfied and in response to the second condition being satisfied, generate the control signal to control the notification system to generate the notification (¶0033, ¶0035-0037). 
Regarding claim 15, Yegin discloses the system of claim 14, wherein the notification is transmitted to one or more of a vehicle operator (¶0033), a vehicle passenger, a remote vehicle operator, and an autonomous driving system.
Regarding claim 16, Yegin discloses the system of claim 13, wherein the first condition is satisfied when tire pressure data indicates that a tire pressure of the at least one tire is below a predetermined threshold (¶0033). 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 4-5, 10-11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4 and 10, Examiner deems the method according to claims 2 and 9, respectively, wherein analyzing the sensor data and the AM signal data includes comparing the AM signal data to the vehicle speed data over a predetermined time period to be novel and non-obvious 
Claims 5 and 11 depend from claims 4 and 10, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims. 
Regarding claim 17, Examiner deems the system of claim 14, wherein the second condition is satisfied when the AM signal data is a function of a vehicle speed indicated by the vehicle speed data to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include determining whether AM signal data is a function of vehicle speed in the context of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669